1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250375
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     CAMERON FOX
6
7
8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   ) Case No. 2:17-cr-00215-MCE
                                                 )
11                           Plaintiff,          ) NOTICE OF EXCLUSION OF TIME; ORDER
                                                 )
12          v.                                   )
                                                 )
13   CAMERON FOX,                                )
                                                 )
14                           Defendant.          )
                                                 )
15
            On the Court’s own motion of April 29, 2019, the change of plea scheduled for May 2,
16
     2019 was vacated and continued to May 9, 2019 at 10:00 a.m.
17
            Based upon the foregoing, and defense counsel’s need to continue her investigation, the
18
     parties agree time under the Speedy Trial Act should be excluded from this order’s date through
19
     and including March 15, 2018, pursuant to 18 U.S.C. §3161 (h)(7)(A) and (B)(iv) [reasonable
20
     time to prepare] and General Order 479, Local Code T4 based upon continuity of counsel and
21
     defense preparation.
22
     DATED: April 29, 2019                               Respectfully submitted,
23
                                                         HEATHER E. WILLIAMS
24
                                                         Federal Defender
25
                                                         /s/ Lexi P. Negin
26                                                       LEXI P. NEGIN
                                                         Assistant Federal Defender
27                                                       Attorney for CAMERON FOX
28

      Notice of Exclusion of Time                  -1-
1    DATED: April 29, 2019                McGREGOR W. SCOTT
                                          United States Attorney
2
3                                         /s/ Rosanne Rust
                                          ROSANNE RUST
4                                         Assistant United States Attorney
                                          Attorney for Plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Notice of Exclusion of Time   -2-
1                                                ORDER
2           The Court orders the time from the date of the parties stipulation, up to and including
3    May 9, 2019, excluded from computation of time within which the trial of this case must
4    commence under the Speedy Trial Act, pursuant to 18 U.S.C. §§3161(h)(7), 18 U.S.C.
5    §3161(7)(A) and Local Code T4. The Court also finds that the ends of justice served by granting
6    defendant’s request for a continuance outweigh the best interest of the public and defendant in a
7    speedy trial.
8           IT IS SO ORDERED.
9    Dated: April 30, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Notice of Exclusion of Time                   -3-
